Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 12/02/2019. Claims 2, 6, 10-11, 21-25, 29-30 and 32-58 were canceled. Claims 1, 3-5, 7-9, 12-20, 26-28 and 31 are now pending in the present application.

Priority
3.	Receipt is acknowledged of papers submitted (CN 201710403770.4, filed 06/01/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 12/02/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has (They have) been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6. 	Claim 31 is objected to because of the following informality:

	In claim 31, line 4, the acronym “DRB” should be written in expanded form at least once at the first instance of its appearance in each claim set. For the purpose of examination on the merits, the examiner has been made on the assumption as “all data radio bearers (DRBs) ...”.
A clarification is necessary if this assumption is different and appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

7.	Claims 14-17 and 28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

With respect to claim 14, the claimed limitation “sending a source master base station node release request message to the source master base station, and requiring releasing...” as how the source master base station node release request message is sent to itself, e.g. the source master base station.
	Claims 15-17 are rejected as they depend upon rejected independent claim 14.

With respect to claim 28, the claimed limitation “sending a source secondary base station node release request message to the source secondary base station ...” as recited in lines 2-3 is unclear.  It is unclear how the source master base station node release request message is sent to itself, e.g. the source secondary base station.

Note: Due to the above problems, there is no art applied in determining the allowability of the claims 14-17 and 28 at this time.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1, 3-5, 12-13, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (U.S. 9,832,660; hereinafter refer as ‘Uchino’) in view of Agiwal et al. (U.S. 10,432,291; hereinafter ‘Agiwal’).
	
In regard to claim 1, Uchino discloses the management method for a mobile handover, applied to a source secondary base station (for example see SeNB#1, e.g. source secondary base station, in fig. 3; col. 1, lines 47-49), which comprises
in response to determining to switch a set user equipment ‘UE’ to a target base station, sending a handover request message to the target base station (for example see figs. 3, 13; col. 6, lines 40-46: “the radio base station SeNB#1 ... determining to switch the radio base station SeNB from the radio base station SeNB#1 to the radio base station SeNB#2, sends the radio base station SeNB#2 an “SeNB change request” that requests switching of the radio base station SeNB at Step S1002.”; wherein the radio base station SeNB#2 is the ‘target base station’; and the “SeNB change request” for switching is the ‘handover request’ message); and 
in response to receiving a handover request acknowledgement message sent by the target base station, sending a handover command message to the UE (for example see figs. 3, 13; col. 6, lines 47-51: “Thereafter, upon receiving an “SeNB change request ack” from the radio base station SeNB#2 at Step S1003, the radio base station SeNB#1 ... sends an “SeNB change command” to the mobile station UE at Step S1005.”; wherein “SeNB change request ack” is the ‘handover request acknowledgement’ message; and “SeNB change command” is the ‘handover command’ message; and where ‘random access’ procedure is disclosed in figs. 13, 17). Though, Uchino does not explicitly disclose for secondary cell group signaling radio bearer ‘SCG SRB’ and the ‘random access’ performed by the UE’; however, such limitation lacks thereof from Uchino reference is well known and disclosed by Agiwal.
In an analogous art, Agiwal discloses system, apparatus and method for managing user plane operation in wireless communication system, such as 5G communication system (for example see fig. 1A; col. 1, lines 19-22); wherein the using of secondary cell group signaling 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the teaching of SCG SRB and random access of Agiwal into the Uchino’s method to improve the communication under new systems as well as to meet the demand for increasing wireless data traffic as disclosed in Agiwal: Abstract; col. 1, lines 26-32.

- Regarding claim 3, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Agiwal and Uchino further discloses for receiving radio resource management ‘RRM’ report information obtained after the UE performs RRM measurement on an adjacent base station or serving cell (for example see Measure report; Uchino: step S1001 in fig. 3; col. 6, lines 40-42; Agiwal: steps 904, 908 in fig. 9), comprising parameter information about UE wireless connection security control, wherein the parameter information comprises an encryption key of a radio bearer and/or an integrity protection key (for example see Agiwal: Abstract; col. 7, lines 25-34; col. 19, lines 19-20, 41-42, 60-61); and wherein the report is used for radio resource management ‘RRM’ report as disclosed in Agiwal: steps 904, 908 in fig. 9; col. 16, lines 5-6; and wherein the ‘configured grant’ and ‘handover management function’ are obviously enabled from the source master base station, e.g. gNodeB as disclosed above, through ‘Change command’ to perform the designed functions.

- In regard to claim 4, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Agiwal and Uchino further discloses for receiving RRM report information reported by the UE via the SCG SRB (for example see Measure report; Uchino: step S1001 in fig. 3; col. 6, lines 40-42; Agiwal: steps 904, 908 in fig. 9; wherein the report is received through SCG SRB, for example see Agiwal: col. 58, lines 42-43, would obviously seem to be a matter of programmer’s choice(s)); or receiving RRM report information that is first reported to the source master base station via a master cell group ‘MCG’ SRB of a source master base station side and then delivered by the source master base station. 

- Regarding claim 5, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Agiwal and Uchino further discloses for wherein the handover request message comprises: a radio resource control ‘RRC’ configuration and context of the UE in a current dual-connectivity or multi-connectivity mode (for example see Agiwal: fig. 4; col. 23, line 53 through col. 24, line 30; col. 52, lines 63-67; and thereinafter); and/or the handover request acknowledgement message comprises: an RRC configuration and context of the UE in the target base station. 

- In regard to claims 12-13, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Agiwal and Uchino further discloses for sending an RRC connection reestablishment message or an RRC connection reconfiguration message to the UE via the SCG SRB (for example see Agiwal: fig. 3; col. 20, lines 45-52; col. 23, line 66 through col. 24, line2; col. 24, lines 50-58; and thereinafter; wherein the handover may be on the same eNB with different beams or cells as disclosed in Agiwal: col. 3, lines 31-36; col. 39, lines 35-37) and where RRC reestablishment/reconfiguration comprises RRC configuration and context of the UE in the target base station, and/or an for example see Agiwal: PDCP re-establish and security key change indications in Abstract; fig. 4; col. 23, line 53 through col. 24, line 30; col. 52, lines 63-67; and thereinafter). 

- Regarding claim 26, Uchino discloses the management method for a mobile handover, applied to a target base station (for example see Uchino: SeNB#2 in fig. 3; col. 1, lines 47-49), which comprises: 
receiving a handover request message sent by the source secondary base station (for example see Uchino: figs. 3, 13; col. 6, lines 40-46). Though, Uchino does not explicitly disclose for RRC configuration and context generation; however, such limitation lacks thereof from Uchino reference is well known and disclosed by Agiwal.
In an analogous art, Agiwal discloses system, apparatus and method for managing user plane operation in wireless communication system, such as 5G communication system (for example see fig. 1A; col. 1, lines 19-22); wherein the using of radio resource control ‘RRC’ configuration and context generation are disclosed as
preforming resource pre-allocation, radio resource control ‘RRC’ configuration and context generation in the target base station on a user equipment ‘UE’ according to a parameter in the handover request message (for example see Agiwal: fig. 4; col. 23, line 53 through col. 24, line 30; col. 52, lines 63-67; and thereinafter); and 
sending a handover request acknowledgement message to the source secondary base station, wherein the handover request acknowledgement message comprises an RRC configuration and context in the target base station (for example see Uchino: figs. 3, 13; col. 6, lines 47-48; Agiwal: fig. 4, 13; col. 23, line 53 through col. 24, line 30; col. 52, lines 63-67; and thereinafter).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the teaching of radio resource control ‘RRC’ configuration and context generation of Agiwal into the Uchino’s method to improve the communication under new systems as well as to meet the demand for increasing wireless data traffic as disclosed in Agiwal: Abstract; col. 1, lines 26-32.

- In regard to claim 27, in addition to features in base claim 26 (see rationales pertaining the rejection of base claim 26 discussed above), the combination of Agiwal and Uchino further discloses for wherein the handover request message comprises: an RRC configuration and context of the UE in a current dual-connectivity or multi-connectivity mode (for example see Agiwal: fig. 4, 13; col. 23, line 53 through col. 24, line 30; col. 52, lines 63-67; and thereinafter). 

- Regarding claim 31, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Agiwal and Uchino further discloses for receiving an RRC connection reconfiguration complete message sent when the UE successfully accesses a serving cell under the target base station by the UE, and performing uplink and downlink scheduling of all DRBs and data transmission on the UE (for example see Uchino: ‘RRC connection reconfiguration complete’ and ‘start scheduling of new data from S1’ in ‘figs. 13, 17; col. , lines ; Agiwal: data radio bearers: col. 2, lines 23-27; col. 6, line 50 through col. 7, line 10).

9. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
10.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 7-9, including all of the limitations of the base claim and any intervening claims, recite limitations “... , and forwarding the source secondary base station node release request message to the source master base station, wherein the source secondary base station node release request message contains data forwarding address information; and releasing an association relationship between the source secondary base station and the UE according to the source secondary base station node release request message, and forwarding UE-related data cached in the source secondary base station according to the data forwarding address information.” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.


	The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed management method for a mobile handover, applied to a source master base station, comprising, among other limitations, the novel and unobvious limitations as “configuring a grant to allow a source secondary base station to enable a function of performing mobile handover management on a set user equipment ‘UE’ ... ; releasing an association relationship with the UE according to the source secondary base station node release request message; and forwarding UE-related data cached in the source master base station via the source secondary base station according to the data forwarding address information”.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchino et al. (U.S. 9,924,380), Ryoo et al. (U.S. 9,930,016), Mitsui et al. (U.S. 10,085,189) and Liu et al. (WO 2018/171577) are all cited to show system/devices and methods for improving the devices’ handover over wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 9, 2021